Citation Nr: 1431444	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  14-03 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for moderate hiatal hernia with gastro-esophageal reflux disease (GERD), claimed as digestive system condition.

2.  Entitlement to service connection for feet rash.

3.  Entitlement to service connection for groin rash.

4.  Entitlement to service connection for blepharitis, claimed as vision condition.

5.  Entitlement to service connection for atypical chest pain.

6.  Entitlement to service connection for dental treatment purposes for teeth condition (crown).




ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1959 to June 1961.  He also had subsequent reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is required on the Veteran's claims.   

In a January 2014 statement, the Veteran reported his San Juan VA Medical Center (VAMC) records will support his claims for service connection.  As the most recent treatment records from that facility are dated to July 2011, updated records should be requested.  

Regarding the claimed feet rash, the Board notes that March 1959 and May 1961 service treatment records show treatment for an infected ingrown toenail.  Current treatment records note a September 2009 VA treatment report noted discolored and hypertrophic toenails.  The Board finds such is sufficient to warrant a VA examination concerning his claimed foot rash.  

Concerning the claims for atypical chest pain and hiatal hernia with GERD, the August 10, 1989 Statement of Medical Examination and Duty Status, DA Form 2173, for the Veteran's atypical chest pain treatment does not provide the Veteran' duty status at the time of treatment.  As the question of whether such duty was active duty for training (ACDUTRA) or inactive duty training (INACDUTRA) is particularly relevant, attempts to verify that August 10, 1989 service must be made.

The Board notes that the Veteran was afforded March 2011 VA examinations for his claims for service connection for moderate hiatal hernia with GERD and for atypical chest pain.  The examiner stated that the atypical chest pain is the same type of chest pain the Veteran had during service but work-ups have not revealed evidence of ischemia or cardiac condition that can explain the present chest pains.  The examiner further noted, however that his chest pain can also be attributed to his hiatal hernia and gastroesophageal reflux which can also cause retrosternal chest pain.  Although the examiner found that the Veteran's hiatal hernia and GERD were not related to the abdominal complaints in service, the examiner did not provide an opinion as to whether the atypical chest pain treated in 1989 indicates that hiatal hernia and GERD arose at that time.  Accordingly, an addendum opinion is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify through official sources whether the Veteran's reserve service on August 10, 1989 was during a period of ACDUTRA or INACDUTRA.  All requests for such information should be included in the claims file.  If the information cannot be obtained, the Veteran should be notified of such.

2.  Obtain the Veteran's San Juan VA treatment records dating since July 2011.  If any requested records are unavailable, then the file should be annotated as such, and the Veteran should be so notified.

3.  After the above has been completed to the extent possible, schedule the Veteran for a VA skin examination to determine whether the Veteran suffers from a current skin disorder of the feet that is related to service.  The claims file and relevant electronic treatment records must be reviewed in conjunction with the examination.  Following review of the record, the examiner should provide a diagnosis for any skin disorder of the feet identified.  Thereafter, the examiner should opine whether it is at least as likely as not (50 percent probability or greater) that the skin disorder of the feet is related to active service, to include the Veteran's ingrown toenails noted therein.  The examiner should explain the reasoning for the conclusions reached. 

4.  Return the claims file to the physician who performed the March 2011 stomach examinations or, if unavailable, to another physician, to obtain an addendum opinion.  Following review of the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the atypical chest pain treated during ACDUTRA on August 10, 1989, was actually a symptom of a hiatal hernia or GERD, and if so, whether the hiatal hernia or GERD arose at that time.  The examiner should explain the reasoning for the opinion provided.  If a new examination is deemed necessary, one should be scheduled.  If the examiner cannot provide the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information or evidence, the limits of medical knowledge, etc.)

5.  Thereafter, the claims for service connection should 
be readjudicated.  If the claims remain denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013). 




